 



Exhibit 10.8

FORM A

RESTATED
AGREEMENT TO PARTICIPATE IN THE
MAXTOR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Adopted October 30, 2003
Amended and Restated Effective March 7, 2005

 

     Pursuant to an Agreement to Participate (the “Initial Agreement”) in the
Maxtor Corporation Executive Retention and Severance Plan (the “Plan”) between
the undersigned employee and Maxtor Corporation, executed on ___, 200___, the
undersigned employee became a Participant in the Plan. The undersigned employee
and the Company now wish to restate the Initial Agreement in the form of this
Restated Agreement (the “Restated Agreement”) to Participate in the Maxtor
Corporation Executive Retention and Severance Plan in order to incorporate by
reference herein the provisions of the Plan as amended and restated by the
Committee, effective March 7, 2005 (the “Restated Plan”). Unless otherwise
defined herein, capitalized terms shall have the meanings assigned such terms by
the Restated Plan.

In consideration of the [grant to the undersigned employee by the Committee,
effective March 14, 2005, of certain equity incentives] [payment by the Company
to the undersigned employee of an amount in cash] and in consideration of the
benefits provided by the Restated Plan, the undersigned employee and the Company
hereby agree that, as of the date written below, the undersigned shall become a
Participant in the Restated Plan and shall be fully bound by and subject to all
of its provisions. This Restated Agreement and the Restated Plan shall supersede
in their entirety the terms and conditions of the undersigned employee’s
participation under the Initial Agreement and the Plan prior to its amendment
and restatement. All references to a “Participant” in the Restated Plan shall be
deemed to refer to the undersigned.

     The undersigned employee acknowledges that the Restated Plan confers
significant legal rights and may also constitute a waiver of rights under other
agreements with the Company; that the Company has encouraged the undersigned to
consult with the undersigned’s personal legal and financial advisors; and that
the undersigned has had adequate time to consult with the undersigned’s advisors
before executing this agreement.

 



--------------------------------------------------------------------------------



 



     The undersigned employee acknowledges that he or she has received a copy of
the Restated Plan in the form attached as an Appendix hereto and has read,
understands and is familiar with the terms and provisions of the Restated Plan.
The undersigned employee further acknowledges that (1) the undersigned is
waiving any right to a jury trial in the event of any dispute arising out of or
related to the Restated Plan and (2) except as otherwise established in an
employment agreement between the Company and the undersigned, the employment
relationship between the undersigned and the Company is an “at-will”
relationship.

                 
 
  Executed on  
 
.       

               

          PARTICIPANT   MAXTOR CORPORATION
 
       
 
       

  By:    
 
       
 
Signature
     
 
 
       

  Title:    
 
Name Printed
     
 
 
       
 
       
 
Address
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



APPENDIX

 

 

MAXTOR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Adopted October 30, 2003
Amended and Restated Effective March 7, 2005

 



--------------------------------------------------------------------------------



 



FORM B

AGREEMENT TO PARTICIPATE IN THE
MAXTOR CORPORATION
EXECUTIVE RETENTION AND SEVERANCE PLAN
Adopted October 30, 2003
Amended and Restated Effective March 7, 2005

     In consideration of the benefits provided by the Maxtor Corporation
Executive Retention and Severance Plan (the “Plan”), the undersigned employee of
Maxtor Corporation (the “Company”) and the Company agree that, as of the date
written below, the undersigned shall become a Participant in the Plan and shall
be fully bound by and subject to all of its provisions. All references to a
“Participant” in the Plan shall be deemed to refer to the undersigned.

     The undersigned employee acknowledges that the Plan confers significant
legal rights and may also constitute a waiver of rights under other agreements
with the Company; that the Company has encouraged the undersigned to consult
with the undersigned’s personal legal and financial advisors; and that the
undersigned has had adequate time to consult with the undersigned’s advisors
before executing this agreement.

     The undersigned employee acknowledges that he or she has received a copy of
the Plan and has read, understands and is familiar with the terms and provisions
of the Plan. The undersigned employee further acknowledges that (1) the
undersigned is waiving any right to a jury trial in the event of any dispute
arising out of or related to the Plan and (2) except as otherwise established in
an employment agreement between the Company and the undersigned, the employment
relationship between the undersigned and the Company is an “at-will”
relationship.

                 
 
  Executed on  
 
.       

          PARTICIPANT   MAXTOR CORPORATION
 
       
 
       

  By:    
 
       
 
Signature
     
 
 
       

  Title:    
 
Name Printed
     
 
 
       
 
       
 
Address
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.8

Forms of Agreement to Participate in Maxtor’s Executive Retention and Severance
Plan



          Name of Participant   Form   Consideration  
Dr. C. S. Park
  A   Nominal cash payment
 
       
Michael J. Wingert
      Nominal cash payment
 
       
Fariba Danesh
      Nominal equity incentive
 
       
Duston M. Williams
      Nominal equity incentive
 
       
David Beaver
      Nominal equity incentive
 
         
Kurt Richarz
  B   None

 